DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7 and 9-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hakoda et al., U.S. Patent Application Publication No. 2016/0114514.

As per claim 1, and as best understood, this claim requires a method of evaluating and visualizing a process state of a production installation which contains at least one cyclically operating shaping machine, wherein continuously or in time-discrete relationship the value of a plurality of selected process variables is ascertained and the respective current value of each selected process variable or a variable derived therefrom is compared to one or more reference values by means of a computing unit and a deviation or a rate of change is determined (e.g. these features are interpreted in light of the applicants specification to be representative of the system being an injection molding machine, wherein current values of plural process variables are continuously obtained and are compared to reference values whereby a difference is determined; these features are believed to be inherent to closed loop control of process variables, such as temperature and pressure over time, with respect to an injection molding machine), wherein:
each selected process variable is associated with at least one logical group by the computing unit, wherein there are provided at least two different logical groups, wherein logical groups are arranged in at least two hierarchy levels in such a way that at least one logical group of a lower hierarchy level is associated with another logical group of a higher hierarchy level and wherein for each logical group a state of the logical group is evaluated by the computing unit on the basis of the process variables associated with said logical group and is visualized by means of a display device (e.g. these features are interpreted in light of the applicants specification to correspond to each variable being associated with a logical group wherein there are at least two groups, wherein the groups are arranged in hierarchy levels so that a lower level is associated with a higher level and for each group, evaluating the variables and displaying a visual on a display device).

Hakoda et al. discloses a control screen on a GUI for an injection molding machine whereby a target temperature of different parts of the machine are displayed alongside the current temperature, and wherein 6 hierarchal levels (nozzle, front portion, intermediate portion, back portion, final portion and material feeder portion) are graphically displayed and represent the order, start to finish, of the process of extruding a plastic from the injection molding machine (e.g. See Figure 8).

As per claim 2, Hakoda et al. discloses a target value (e.g. See Figure 8 element “target temperature”).

As per claim 3, clearly Hakoda et al. takes into account whether any change was caused by an operator, a process controller, a process optimization system or by external influences (e.g. See Figure 8, target temps are entered by an operator and the current temps are achieved through the system operating a process controller).

As per claim 4, clearly Hakoda et al. discloses a reference value being a target value (e.g. See Figure 8 element “target temperature”).

As per claim 5, and as best understood, Hakoda et al. adequately discloses determining changes over a succession of processes since injection molding is a cyclical process that occurs over time, and therefore Hakoda et al. inherently discloses this capability.

As per claim 6, Hakoda et al. further discloses logical groupings being representative of components or procedural steps of the production process (e.g. the aforementioned portions of the linear injection molding machine) and/or the existence of a desired state (e.g. a target temperature).

As per claim 7, as best understood, Hakoda et al. discloses at least 3 hierarchy “levels”, one representing the production cycle (e.g. the portions of the injection molding machine), one representing function units (e.g. the target temperature of each portion), and one representing physical parameters (e.g. control outputs and/or the 4 segmented bar charts)(e.g. See Figure 8).

As per claim 9, and a best understood, it appears that Hakoda et al. adequately discloses at last two observation levels, per se, of the overall process (e.g. See Figure 8; the target temperature is an observation level, the current temp is another, the control output is another and there are two below that one as well).

As per claim 10, and as best understood, it appears that Hakoda et al. adequately discloses a feature whereby the deviation is displayed in real time (one can easily deduce the deviation from the difference between the values displayed; further, the control output reflects real time changes in order to maintain the process at the desired target temperature; See Figure 8 and its corresponding textual descriptions).

As per claims 11 and 12, optimizing the overall production process to ensure that the target temperature is achieved by virtue of adjusting the control output is adequately disclosed by Hakoda et al. (e.g. See Figure 8).

As per claim 13, Hakoda et al. adequately discloses visualizing process changes (e.g. temperature and control outputs) based on preceding time steps (real time) according to the process steps (injection molding process).

As per claim 14, Hakoda et al. adequately discloses displaying a change in target value as this can be readily changed by an operator of the overall injection molding system and will be reflected on the display screen as a target temperature (e.g. See Figures)

As per claim 15, Hakoda et al. adequately discloses changes in the current data being reflected on the display (e.g. See Figure 8).

As per claim 16, Hakoda et al. discloses a computer implemented system, per se (e.g. See [0047]).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hakoda et al., as applied to claim 1, from above, in view of OKOCHII et al., U.S. Patent Application Publication No. 2016/0110032.

As per claim 8, Hakoda et al. does not specifically disclose the utilization of different screen pages, per se. 

In analogous art, OKOCHII et al. describes this feature (e.g. See Figure 2 and 12-13 and their corresponding textual descriptions).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have incorporated the teachings of OKOCHII et al. into Hakoda et al. for the purpose of allowing a convenient and organized manner by which information is displayed to the user so that user can easily navigate from one screen (page) to another and see the pertinent variables and/or parameters for each step in the process of the injection molding, and this would have been obvious to one of ordinary skill in the art at the time the invention was made.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD D HARTMAN JR whose telephone number is (571)272-3684.  The examiner can normally be reached on M-F 8:30 - 4:30 EST.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571) 272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

For more information about the PAIR system, see:

https://ppair-my.uspto.gov/pair/PrivatePair

Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RONALD D HARTMAN JR/Primary Patent Examiner, Art Unit 2119                                                                                                                                                                                                        March 23, 2021
/RDH/